                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
               v.                           ) CAUSE NO.: 2:13-CR-53-JTM-JEM
                                            )
ANTONIO WILSON,                             )
                      Defendant.            )

       FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
           UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On March 13, 2019, the United States Government appeared by counsel Assistant United

States Attorney Thomas M. McGrath. Defendant Antonio Wilson appeared in person and by counsel

Scott King and in the custody of the United States Marshal. United States Probation Officer Mark

Kroft appeared. The Supervised Release Revocation Hearing was held. The Court received evidence

and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On September 20, 2013, Defendant Wilson pled guilty to the charges in Count 3 of the

Indictment. On January 17, 2014, Judge Rudy Lozano originally sentenced Defendant Wilson to,

among other things, a term of imprisonment followed by 6 years of supervised release subject to

specified written terms and conditions.

       On September 4, 2018, the Government filed a Petition alleging that the Defendant violated

the terms and conditions of his supervised release [DE 39], and an arrest warrant was issued. On

September 6, 2018, Defendant Wilson was arrested and an Initial Appearance was held.

       On February 13, 2019, Defendant Wilson, by counsel, filed a Motion to Transfer to

Magistrate Judge, which was granted, and on February 25, 2019, Judge James Moody issued an
Order referring this case to the undersigned Magistrate Judge to conduct the Supervised Release

Revocation Hearing, to recommend modification, revocation, or termination of the supervised

release in this case, and to submit proposed findings and recommendations pursuant to 18 U.S.C.

§ 3401(i), 28 U.S.C. § 636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the March 13, 2019, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Wilson has been advised of his right to remain silent, his right to counsel,

              his right to be advised of the charges against his, his right to a contested Supervised

              Release Revocation Hearing, and his rights in connection with such a hearing;

       2.     Defendant Wilson understands the proceedings, allegations and his rights;

       3.     Defendant Wilson knowingly and voluntarily admitted that he committed Grade B

              and C violations alleged in the September 4, 2018 Petition [DE 39], including testing

              positive for marijuana on three occasions, therefore possessing marijuana, and

              associating with known convicted felons;

       4.     The violations are Grade B and C violations, Defendant’s criminal history category

              is III, and the advisory guideline range is 8 to 14 months imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     The remaining violations alleged in the September 4, 2018 Petition [DE 39] be

              dismissed;

       2.     Defendant Wilson be sentenced to a term of seven months of incarceration;

       3.     Defendant Wilson be given credit for any time served awaiting disposition;




                                                2
      4.     After completion of the seven-month sentence, Defendant Wilson not continue on

             supervised release.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 13th day of March, 2019.

                                         s/ John E. Martin
                                         MAGISTRATE JUDGE JOHN E. MARTIN
                                         UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                            3
